Citation Nr: 1517578	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  01-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, for purposes of accrued benefits.  

2.  Entitlement to special monthly compensation based on the loss of use of a creative organ, claimed as special monthly compensation for sterility secondary to epididymitis, for purposes of accrued benefits.  

3.  What evaluation was warranted for residuals of a left ankle crush injury from November 29, 2000, for purposes of accrued benefits?

4.  Entitlement to a total disability evaluation based on individual unemployability, for purposes of accrued benefits.  

5.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  He died in January 2014.  The appellant is his surviving spouse.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to special monthly compensation initially came to the Board of Veterans' Appeals on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded these issues for additional development in July 2012.  As reflected on the cover page, the Board has recharacterized the issue of entitlement to service connection for PTSD to encompass the various diagnoses associated with the claimed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The issues regarding what evaluation was warranted for residuals of a left ankle crush injury from November 29, 2000, and entitlement to a total disability evaluation based on individual unemployability come to the Board on appeal from a November 2011 rating decision of the RO.  The Veteran submitted a notice of disagreement in July 2012, which was subsequently clarified in a January 2013 statement at the RO's request.  In July 2013, the RO indicated that it accepted the notice of disagreement, but a statement of the case has not been issued.  

The issue of entitlement to service connection for the cause of the Veteran's death comes to the Board on appeal from a June 2014 rating decision of the RO in Philadelphia, Pennsylvania.  The appellant submitted a notice of disagreement in July 2014, but a statement of the case has not yet been issued.  

The Veteran's paper claims file has been converted to an electronic file, which is managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are located in Virtual VA, a separate electronic database. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that the appellant has been properly notified in writing as to the agency of original jurisdiction's determination regarding her February 2014 request to substitute as the claimant in the matters that were pending at the time of the Veteran's death.  She should also be provided an appropriate opportunity to submit additional argument and evidence.  See generally 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014); Fast Letter 10-30 (Revised) (April 3, 2013).  

Regarding the issue of entitlement to special monthly compensation, assuming that the appellant is accepted as a substitute claimant, an opinion regarding whether the Veteran was sterile, and if so, whether his sterility was related to his service-connected epididymitis, is warranted.  

Finally, as noted above, the Veteran filed a timely notice of disagreement regarding the evaluation warranted for residuals of a left ankle crush injury and entitlement to a total disability evaluation based on individual unemployability.  The appellant filed a timely notice of disagreement regarding entitlement to service connection for the cause of the Veteran's death.  The RO has not, however, issued a statement of the case addressing these issues.  Therefore, these issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative with a written decision addressing her February 2014 request to substitute as the claimant in the matters that were pending at the time of the Veteran's death.  See 38 C.F.R. § 3.1010(e) (2014).  Allow an appropriate opportunity for the submission of additional argument and evidence.  See 38 C.F.R. § 3.1010(f) (2014).  

2.  If the appellant is recognized as a valid substitute, provide a urologist with access to the Veteran's VBMS and Virtual VA files.  The urologist must review the file and indicate in his or her report that such review occurred.  The urologist is to provide the following opinions: 

(i)  Does the record support a finding that the Veteran was sterile?

(ii)  If so, is it at least as likely as not, i.e., a 50 percent probability or greater, that sterility was caused by the Veteran's service-connected epididymitis?  If sterility was not caused by epididymitis, is it at least as likely as not that sterility was aggravated by the Veteran's service-connected epididymitis?  

The urologist must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical literature relied upon.  If any requested opinion cannot be rendered without resorting to mere speculation, the urologist must explain why that is the case.  The urologist should specify whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e., additional facts are required), or by a deficiency in the examiner's own knowledge or training.  

3.  After completion of the above and any additional indicated development, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits, and entitlement to special monthly compensation based on the loss of use of a creative organ, for purposes of accrued benefits.  If any benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

4.  Provide the appellant and her representative a statement of the case addressing the issues of:  what evaluation is warranted for residuals of a left ankle crush injury from November 29, 2000, for purposes of accrued benefits; entitlement to a total disability evaluation based on individual unemployability, for purposes of accrued benefits; and entitlement to service connection for the cause of the Veteran's death.  If, and only if, the appellant timely perfects an appeal, the matters should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




